IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-41079
                          Summary Calendar



JOHN IKE COX,

                                          Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                          Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 6:00-CV-16
                       --------------------
                           June 25, 2001

Before GARWOOD, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     John Ike Cox, Texas state prisoner # 741602, has appealed

from the district court’s dismissal of his 28 U.S.C. § 2254

habeas corpus petition as time-barred under the one-year statute

of limitations of 28 U.S.C. § 2244(d).   We AFFIRM.

     Both the district court and a judge of this court granted

Cox a certificate of appealability (COA) on whether the

limitations period should have been tolled because of a delay in



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-41079
                                -2-

his receiving notice that his state-court habeas application had

been denied.

     Cox argues that the limitations period should have been

tolled during the period that he was incarcerated in the Smith

County Jail.   He asserts that because other legal mail was

forwarded to him from the Pack Unit of the Texas Department of

Criminal Justice, Institutional Division, during the time he was

incarcerated in Smith County, “he had every logical reason to

believe any and all legal correspondence sent back to Pack Unit

would also be forwarded to him in Smith County.”   He argues that

his being held in Smith County beyond a reasonable date, and his

not having the notification card of the state appellate court’s

habeas decision forwarded to him from the Pack Unit, are rare and

exceptional circumstances entitling him to equitable tolling.

However, Cox has failed to give any explanation for having stated

in his state habeas petition that he was then housed in Pack

Unit, although he had left there almost six months previously,

and has not returned.   The Court of Criminal Appeals promptly

mailed to Cox at the address stated in his writ application–the

Pack Unit–notice of the denial of his writ application, and it

was timely received at that Unit.   But Cox was not there, and had

not been when he filed his state writ with the Court of Criminal

Appeals.   Cox never notified the Court of Criminal Appeals of any

change of address.

     We review the district court’s decision not to invoke the

doctrine of equitable tolling for abuse of discretion.   Ott v.

Johnson, 192 F.3d 510, 513 (5th Cir. 1999), cert. denied, 529
                           No. 00-41079
                                -3-

U.S. 1099 (2000).   Equitable tolling “applies principally where

the plaintiff is actively misled by the defendant . . . or is

prevented in some extraordinary way from asserting his rights.”

Id. at 513; Coleman v. Johnson, 184 F.3d 398, 402 (5th Cir.

1999).   It is reserved for “rare and exceptional circumstances.”

Ott at 513.   Mere “excusable neglect” does not support equitable

tolling.   Id. at 513-14; Coleman at 402.

     We are unable to conclude that the district court abused its

discretion in concluding that the requisite rare and exceptional

circumstances were not shown.   The state did not actively mislead

Cox or prevent him from asserting his rights; rather, Cox was

responsible for the misdirection of the mail by the Court of

Criminal Appeals.

     Accordingly, the judgment of the district court is

                             AFFIRMED.